



Execution Version




NINTH SUPPLEMENTAL INDENTURE
This Ninth Supplemental Indenture (this “Supplemental Indenture”), dated as of
December 1, 2017, is by and among Energy Transfer Partners, L.P., a Delaware
limited partnership (formerly, Sunoco Logistics Partners, LP), as successor
entity under the Indenture referred to below (in such capacity, the “Successor
Entity”), Regency Energy Finance Corp., a Delaware corporation (“Regency
Finance”), and Wells Fargo Bank, National Association, as trustee (the
“Trustee”).
WITNESSETH
WHEREAS, Regency Energy Partners LP, a Delaware limited partnership (“Regency”),
and Regency Finance (together with Regency, the “Original Issuers”) duly issued
4.500% Senior Notes due 2023 (the “Notes”) in an aggregate principal amount of
$600,000,000, pursuant to the Indenture dated as of April 30, 2013, by and among
the Original Issuers, the guarantors party thereto and the Trustee (as amended,
supplemented or otherwise modified to date, the “Indenture”);
WHEREAS, on August 10, 2015, Energy Transfer, LP, a Delaware limited partnership
(formerly, Energy Transfer Partners, L.P.) (“ETLP”), assumed all of Regency’s
obligations under the Notes and the Indenture pursuant to that certain Eighth
Supplemental Indenture, dated as of August 10, 2015, among ETLP, Regency Finance
and the Trustee;
WHEREAS, the Notes are the only series of securities outstanding under the
Indenture on the date hereof;
WHEREAS, ETLP assigned all or substantially all of its properties and assets
(the “Assignment”) to the Successor Entity pursuant to that certain Assignment
Agreement dated as of December 1, 2017 by and between ETLP and the Successor
Entity;
WHEREAS, Section 5.01(a) of the Indenture provides that ETLP may, among other
things, sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of the properties or assets of ETLP and its Subsidiaries,
taken as a whole, in one or more related transactions, to another Person if,
among other things, the Person to which such sale, assignment, transfer, lease,
conveyance or other disposition of such properties or assets is made expressly
assumes ETLP’s obligations under the Notes and the Indenture;
WHEREAS, Section 9.01(3) of the Indenture provides that, without the consent of
any Holders, the Indenture may be amended to provide for the assumption of
ETLP’s obligations to the Holders of the Notes in the case of a sale of all or
substantially all of ETLP’s properties or assets;
WHEREAS, the Successor Entity and Regency Finance desire and have requested the
Trustee to join in entering into this Supplemental Indenture for the purpose of
evidencing the assumption by the Successor Entity of ETLP’s obligations to the
Holders of the Notes under the Indenture;
WHEREAS, the Successor Entity and Regency Finance have delivered to the Trustee
an


1

--------------------------------------------------------------------------------





Officers’ Certificate and an Opinion of Counsel, each stating that (i) the
Assignment and this Supplemental Indenture comply with the Indenture, (ii) all
conditions precedent provided in the Indenture relating to the execution and
delivery of this Supplemental Indenture have been complied with and (iii) the
execution of this Supplemental Indenture is authorized or permitted by the
Indenture;
WHEREAS, the Successor Entity and Regency Finance have been authorized by Board
Resolutions or equivalent partnership or corporate action to enter into this
Supplemental Indenture;
WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture; and
WHEREAS, all conditions necessary to authorize the execution and delivery of
this Supplemental Indenture by the Successor Entity and Regency Finance to make
this Supplemental Indenture valid and binding on the Successor Entity and
Regency Finance, as applicable, have been complied with or have been done or
performed.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Successor Entity, Regency Finance and the Trustee mutually
covenant and agree for the equal and ratable benefit of the Holders of the Notes
as follows:
ARTICLE ONE
Section 1.01. CAPITALIZED TERMS. Terms used herein and not defined herein shall
have the meanings assigned to them in the Indenture.
ARTICLE TWO
Section 2.01. EFFECTIVENESS OF SUPPLEMENTAL INDENTURE. This Supplemental
Indenture shall become effective as of the date hereof upon its execution by the
Successor Entity, Regency Finance and the Trustee.
Section 2.02. ASSUMPTION OF OBLIGATIONS. The Successor Entity hereby expressly
assumes the obligations of ETLP under the Indenture and the Notes.
Section 2.03. NOTICES. All notices or other communications to the Successor
Entity shall be given as provided in the Indenture addressed as follows:
Energy Transfer Partners, L.P.
8111 Westchester Drive, Suite 600
Dallas, Texas 75225
Attn: Ashton Hayse


ARTICLE THREE
Section 3.01. RATIFICATION OF THE INDENTURE; SUPPLEMENTAL
INDENTURE. The Indenture is in all respects ratified and confirmed and all the
terms, conditions and provisions thereof shall remain in full force and effect.
Upon the execution and


2

--------------------------------------------------------------------------------





delivery of this Supplemental Indenture by the Successor Entity, Regency Finance
and the Trustee, this Supplemental Indenture shall form a part of the Indenture
for all purposes, and the Successor Entity, Regency Finance, the Trustee and
every Holder of each series of Notes heretofore or hereafter authenticated and
delivered shall be bound hereby. Any and all references to the Indenture,
whether within such indenture or in any notice, certificate or other instrument
or document, shall be deemed to include a reference to this Supplemental
Indenture (whether or not made), unless the context shall require otherwise.
Section 3.02. GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Section 3.03. THE TRUSTEE. The Trustee shall not be responsible in any manner
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals or statements contained herein, all of
which are made by the Successor Entity and Regency Finance, and the Trustee
assumes no responsibility for their correctness.
Section 3.04. SUCCESSORS. All covenants and agreements of the Trustee in this
Supplemental Indenture shall bind its successors and assigns. All covenants and
agreements of the Successor Entity in this Supplemental Indenture shall bind its
successors and assigns.
Section 3.05. COUNTERPARTS. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. The exchange of copies of this
Supplemental Indenture and of signature pages by facsimile or electronic format
(i.e. “pdf” or “tif”) transmission shall constitute effective execution and
delivery of this Supplemental Indenture as to the parties hereto and may be used
in lieu of the original Supplemental Indenture for all purposes. Signatures of
the parties hereto transmitted by facsimile or electronic format (i.e. “pdf” or
“tif”) shall be deemed to be their original signatures for all purposes.
Section 3.06. EFFECT OF HEADINGS. The Section headings herein are for
convenience only and shall not affect the construction hereof.
Section 3.07. SEVERABILITY. If any provision in this Supplemental Indenture
shall be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions of this Supplemental Indenture or any
of the Indentures shall not in any way be affected or impaired thereby. This
Supplemental Indenture is subject to the provisions of the Trust Indenture Act
that are required to be part of the Indenture and shall, to the extent
applicable, be governed by such provisions. If any provision of this
Supplemental Indenture limits, qualifies or conflicts with another provision
hereof which is required to be included herein by any provisions of the Trust
Indenture Act, such required provision shall control.
[Signature Pages Follow]




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Supplemental
Indenture to be duly executed as of the date first above written.




SUCCESSOR ENTITY:
ENERGY TRANSFER PARTNERS, L.P.
By: Energy Transfer Partners GP, L.P., its general partner


By: Energy Transfer Partners, L.L.C., its general partner
By: /s/Thomas E. Long        
Name: Thomas E. Long
Title: Chief Financial Officer




REGENCY FINANCE:
REGENCY ENERGY FINANCE CORP.
By: /s/Thomas E. Long        
Name: Thomas E. Long
Title: Chief Financial Officer


TRUSTEE:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee
By: /s/Patrick T. Giordano        
Name: Patrick T. Giordano
Title: Vice President


Ninth Supplemental Indenture to
April 2013 Wells Fargo Indenture

